UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 21, 2009 Advanced Photonix, Inc. (Exact Name of Registrant as specified in its Charter) Delaware 1-11056 33-0325826 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 2925 Boardwalk, Ann Arbor, Michigan (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (734) 864-5600 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders Advanced Photonix, Inc. (the “Company”) recently discovered that although it had timely filed a Quarterly Report on Form 10-Q for the quarter ended September 25, 2009 (the “Form 10-Q”), it had inadvertently failed to include in the Form 10-Q the voting results of its Annual Meeting of Stockholders held on August 21, 2009 (the “2009 Annual Meeting”) as required under the applicable rules of the Securities and Exchange Commission (the “Commission”) in effect at the time the Form 10-Q was filed with the Commission. The Company is hereby reporting the results of 2009 Annual Meeting of Stockholders under Item 5.07 of this Current Report on Form 8-K because, effective February 28, 2010, the requirement to disclose stockholder voting results on Forms 10-Q and 10-K was eliminated in lieu of a new requirement to report such results under new Item 5.07 to Form 8-K. The 2009 Annual Meeting of Stockholders of Advanced Photonix, Inc. (the “Company”) was held on August 21, 2009. The votes cast with respect to each item of business properly presented at the meeting are as follows: The stockholders elected each of the six nominees to the Board of Directors with terms expiring at the Annual Meeting in 2010 by the vote of the plurality of votes cast, in accordance with the Company’s By-Laws. For Withheld Abstain Broker Non-Vote Richard D. Kurtz 18,134,620 Not Applicable Robin F. Risser Not Applicable Lance Brewer Not Applicable M. Scott Farese Not Applicable Donald Pastor Not Applicable Stephen P. Soltwedel Not Applicable SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ADVANCED PHOTONIX, INC. By: /s/ Richard D. Kurtz Richard Kurtz, Chief Executive Officer Dated: December 23, 2010
